DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-78 were originally filed July 29, 2020.
	The amendment received May 5, 2021 cancelled claims 1-11, 13, 18-21, 25, 26, 28, 35, 36, and 43-78 and amended claims 12, 15-17, 22-24, 27-34, and 37-42.
	The amendment received November 17, 2021 amended claims 14, 16, 17, 22, 24, 29, and 39.
	Claims 12, 14-17, 22-24, 27, 29-34, and 37-42 are currently pending.
	Claims 12, 14-17, 22-24, 27, 29-34, and 37-40 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 12, 14-17, 22-24, 27, 29-34, and 37-40) in the reply filed on November 17, 2021 is acknowledged.

Claims 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.

Applicant’s election without traverse of CNI103 (compound 43) in the reply filed on November 17, 2021 is acknowledged.

At the present time, an assessment of which claims do or do not read on the elected species is not possible due to the myriad of 35 USC 112 issues (see below). After the 35 USC 112 issues are rectified, an assessment of which claims do or do not read on the elected species will be made.
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
	The present application is a 371 (National Stage) of PCT/US2019/015695 filed January 29, 2019 which claims the benefit of 62/623,235 filed January 29, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is being considered by the examiner.

The information disclosure statement (IDS) submitted on November 13, 2020 is being considered by the examiner, in part (see the crossed out citation which is missing a date).
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	(1)	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	See paragraphs 18-20, 22, 42, 88, 158, 166-169, 171, 174-177, 182, 190, 192, 193, 198, 202, 206, 218, 226, and 230; page 68; and Tables 4, 7, 8, and 9. 
	(2)	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

	See Figures 1A, 1B, 2-4, 7, 8, 11, 13A, 20, 25, and 29.

	(3)	Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
	It appears that there are sequences in the specification which are not present in the sequence listing or CRF. Present claim 32; pages 3 and 4 of the specification; paragraph 72; and Table 1 refers to SEQ ID NOs: 1-47 while the present sequence listing only contains 28 sequences. Tables 4, 7, 8, and 9 contain sequences which are not part of the present sequence listing. See the 35 USC 112 rejection below for further information.
	
	Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
	Specification
The disclosure is objected to because of the following informalities: There are squares where symbols should be present – see paragraphs 181, 190, and 195.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Figures 11H is not described.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: Table 4 refers to “ID” wherein “SEQ ID NO:” should be utilized.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: paragraphs 3, 4, 21, and 22 refer to “No.” where “SEQ ID NO:” should be utilized.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 24 is objected to because of the following informalities:  applicants should clearly designate that the lower case amino acids are the D configuration (see Table 1) particularly since the chemical structures have been written in the L configuration. Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  “No.” should be “SEQ ID NO:”. Appropriate correction is required.

Claims 37-40 are objected to because of the following informalities: the claim should contain SEQ ID NOs: particularly to clearly designate the CNBM and AAu1-AAu6. Appropriate correction is required.

Claim 39 is objected to because of the following informalities: “or” is missing between the structures and a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-17, 22-24, 27, 29-34, and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed products. Sequences required by the claims are different than what is present in the sequence listing or are missing from the sequence listing. The same SEQ ID NO: is associated with more than one sequence in the claims.

Regarding SEQ ID NO: 1:
Claim 1 refers to TleIleTleIleThr (ZIZIT; SEQ ID NO: 1),
Claim 32 refers to AspGlyTrpLeu (SEQ ID NO: 1), and
the sequence listing refers to GlxIleGlxIleThr (SEQ ID NO: 1).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). 

Regarding SEQ ID NO: 2:
Both the sequence listing and claim 1 refer to ValIleValIleThr (VIVIT; SEQ ID NO: 2), however claim 32 refers to TyrGluFpaHis (SEQ ID NO: 2).

Regarding SEQ ID NO: 3: 
Claim 1 refers to ValIleTleIleThr (VIZIT; SEQ ID NO: 3),
Claim 32 refers to TyrTrpBhaPro (SEQ ID NO: 3), and
the sequence listing refers to ValIleGlxIleThr (SEQ ID NO: 3).

Regarding SEQ ID NO: 4:
Claim 1 refers to TleIleHvaIleThr (SEQ ID NO: 4),
Claim 32 refers to NalGlnAcPTrp (SEQ ID NO: 4), and
the sequence listing refers to Tert-butyl-alanineIleHvaIleThr (SEQ ID NO: 4).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). Thus, it is unclear if the sequence in claim 1 is the same as the sequence listing or not.

	Regarding SEQ ID NO: 5:
Claim 1 refers to TleIleValIleThr (ZIVIT; SEQ ID NO: 5),
Claim 32 refers to GlnTyrAsnNal (SEQ ID NO: 5), and
the sequence listing refers to GlxIleValIleThr (SEQ ID NO: 5).

Regarding SEQ ID NO: 6:
Claim 1 refers to TleIleBhvIleThr (SEQ ID NO: 6),
Claim 32 refers to GlnHisLeuHis (SEQ ID NO: 6), and
the sequence listing refers to Tert-butyl-alanineIleBhvIleThr (SEQ ID NO: 6).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). Thus, it is unclear if the sequence in claim 1 is the same as the sequence listing or not.

Regarding SEQ ID NO: 7:
Claim 1 refers to TleChgBhvIleThr (SEQ ID NO: 7),
Claim 32 refers to AspGlnTyrArg (SEQ ID NO: 7), and
the sequence listing refers to Tert-butyl-alanineChgBhvIleThr (SEQ ID NO: 7).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). Thus, it is unclear if the sequence in claim 1 is the same as the sequence listing or not.

Regarding SEQ ID NO: 8:
Claim 1 refers to TleIlePsaIleThr (SEQ ID NO: 8),
Claim 32 refers to IasGlnTrpArg (SEQ ID NO: 8), and
the sequence listing refers to Tert-butyl-alanineIlePsaIleThr (SEQ ID NO: 8).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). Thus, it is unclear if the sequence in claim 1 is the same as the sequence listing or not.

Regarding SEQ ID NO: 9:
Claim 1 refers to TleChgPsaIleThr (SEQ ID NO: 9),
Claim 32 refers to TyrAcpGlyTrp (SEQ ID NO: 9), and
the sequence listing refers to Tert-butyl-alanineChgPsaIleThr (SEQ ID NO: 9).
It is also respectfully noted that Tle is defined in paragraph 7 as tert-butyl-alanine, while Tle is art recognized as being tert-butyl-leucine (i.e. le = leucine). Thus, it is unclear if the sequence in claim 1 is the same as the sequence listing or not.
Regarding SEQ ID NOs: 10-47 of present claim 32, none of the sequences are part of the present sequence listing.

Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658